Citation Nr: 0806718	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-37 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran submitted a timely substantive appeal 
on the issue of service connection for psychosis for purposes 
of eligibility for treatment. 

2.  Whether the veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for hearing 
loss.

3.  Whether the veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for 
tinnitus. 

4.  Whether the veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

5.  Whether the veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for 
depressive disorder. 

6.  Whether the veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for 
personality disorder.

7.  Whether the veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for 
headaches. 

8.  Whether the veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for 
influenza. 

9.  Whether the veteran submitted a timely substantive appeal 
on the issue of entitlement to service connection for 
tuberculosis.

10.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
scoliosis.

11.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
chronic neck pain.

12.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
chronic spine pain.

13.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
soft tissue sarcoma as due to herbicide exposure. 

14.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
non-Hodgkin's lymphoma as due to herbicide exposure. 

15.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
osteoarthritis. 

16.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
disability due to ionizing radiation exposure.

17.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
subclinical hepatoxic effects. 

18.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to service connection for 
alcoholism. 

19.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
residuals of chemotherapy. 

20.  Whether the veteran submitted a timely substantive 
appeal on the issue of whether new and material evidence has 
been received to reopen service connection for mononucleosis. 

21.  Whether the veteran submitted a timely substantive 
appeal on the issue of whether new and material evidence has 
been received to reopen service connection for testicular 
cancer.

22.  Whether the veteran submitted a timely substantive 
appeal on the issue of whether new and material evidence has 
been received to reopen service connection for peptic ulcers 
(claimed as stomach problems). 

23.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to special monthly 
compensation based on loss of use of the right hand.  

24.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to special monthly 
compensation based on loss of use of the left hand.  

25.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to special monthly 
compensation based on loss of use of the right foot.  

26.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to special monthly 
compensation based on loss of use of the left foot.

27.  Whether the veteran submitted a timely substantive 
appeal on the issue of entitlement to special monthly 
compensation based on anatomical loss of right testicle.

28.  Entitlement to service connection for bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and August 2005 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

These issues derived from a June 2002 rating decision denial.  
Notice of the June 2002 denial of the underlying issues 
(service connection for treatment purposes, service 
connection, new and material evidence to reopen service 
connection, 38 U.S.C.A. § 1151 claim, and special monthly 
compensation) was mailed on July 5, 2002.  The veteran's 
notice of disagreement was received on April 7, 2003.  The RO 
issued a statement of the case on January 3, 2005.  

Thereafter, the representative's January 4, 2005 letter 
specifically references the "pending appeal for service 
connection for bronchitis," but did not indicate that the 
veteran was appealing the other issues.  The representative's 
January 4, 2005 letter was sufficient to constitute a 
substantive appeal on the issue of service connection for 
bronchitis (issue #28 above).  

A March 29, 2005 letter from the veteran's representative 
included an attached letter from the veteran (dated March 21, 
2005) that referenced various other disabilities.  

An August 2005 letter decision found that the veteran had not 
filed a timely substantive appeal to issues #1 through 27 
above.  In an August 2005 letter, the RO advised the veteran 
that, following the issuance of the statement of the case on 
January 3, 2005, he had 60 days to file a substantive appeal 
(until March 3, 2005); that no substantive appeal had been 
received from the veteran within the 60 day period; and that 
the June 2002 rating decision (issued July 5, 2002) became 
final.  The veteran's notice of disagreement with the denial 
of timeliness of substantive appeal (on issues #1 through 27 
above) was received in September 2005.  In September 2007 
(mailed September 7, 2007), the RO issued a statement of the 
case regarding the issues of timeliness of substantive 
appeal.  The veteran's notice of disagreement on the 
timeliness of substantive appeal issues was received in 
October 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In the October 2007 substantive appeal (on timeliness of 
substantive appeal issues) on a VA Form 9, the appellant 
checked the block to indicate that he wanted a Board hearing 
at a local VA office before a Veterans Law Judge (Travel 
Board hearing).  For this reason, the RO should schedule the 
appellant for a hearing before a Veterans Law Judge at the RO 
for the 28 issues listed above on the title pages.  
38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2007).  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for 
a Travel Board hearing at the earliest 
available opportunity, with appropriate 
notification to the appellant and the 
representative on the 28 issues listed 
above on the title pages.  After a 
hearing is conducted, or if the appellant 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



